Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 1of14 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED

OS SEP 2 1 2020
Richandwe Oy Y4 50
U.S. DISTRICT COURT-WVND
CLARKSBURG, WY 26301

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
V. Civil Action No.: (2 80ey 23%

 

(To be assigned by the Clerk of Court)

Klech

ECL mocgan RYN lV.

 

 

wayhen Come z. Alor
Nearjeal Stat Witliame

 

 

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over

this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Ri Chata Wwe brodt x¢ Inmate No.: 4? 304 ~O7Y
Address: fo B oy 944 (Lscf  Burser)
bine NC AGS

75074
In Item B below, place the full name of each defendant, his or her official asi place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 2 of 14 PagelD #: 2

Attachment A

_
B. NameofDefendant: (CL Aysvan,ne@ur . Ww
Position: FC < .

Place ofEmployment: —§ Bofen., nf £0 sons

Address:

C teedbag Road Mel aS fourd WY deso”7

 

ta

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? J Yes O No

 

* ° . Lf. a . ; *
If your answer is “YES,” briefly explain: FCL  /eloon mun _« S
4 gt pe Z f
a Febesa | Clson Camb

 

 

 

B.1 Name ofDefendant: Worded Goywnez.

 

 

 

 

Position: Warored
Place of Employment: PCL Ne Saag Ptin) WIV fof
om Zt
Address: fa Bex 120 (Mog acs pun) west Va
26S50'7

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: [Fes QA wade
DP FoF pretaarsTeaw in west wilrirya,

 

 

 

 

 

B.2. Name of Defendant: _/)) Con jeal § eth
Position: "ehica/ S57 fr
Place of Employment: FOL [Vol gar TOU wf By

Address: fo Sex lev Mrelgac hun WV 7509

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

 

United States District Court & Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 3 of14 PagelD #: 3

Attachment A

. . . y fe ; fi fi ooh
If your answer is “YES,” briefly explain: /V/et, 4/ Svs az”

LD pnw Oe '
KO Sor)

 

 

 

 

 

B.3. Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

B.4 Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-20]3
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 4of14 PagelD #: 4

Attachment A

B.5 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

UT. PLACE OF PRESENT CONFINEMENT

; as L Ly Rod oy
Name of Prison/ Institution: bE a DUTY LSeL Butwey fos
A. Is this where the events concerning your complaint took place?

O Yes JL No

If you answered “NO,” where did the events occur?
FE Molaap Tou pi

7

 

B. Is there a prisoner grievance procedure in the institution
where the events occurred? id Yes OQ No

f

C. Did you file a grievance concerning the facts relating to this complaint in the
prisonergrievance procedure?
\O Yes O No

D. If your answer is “NO,” explain why not:

 

 

 

 

E. If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page5of14 PagelID#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

2 \ Ae Lhtr./ Lar
LEVEL! ff-/o dite 4¥4a/ Arr
fj ef A f/f Aa #O
LEVEL2 — bf - // Mo AfP=/[ feta
LEVEL 3

 

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(f federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court il Northern District of West Virginia-2013
Case PEON OEE PE Peoument RQ ae Ayeeee Page 6 of 14 PagelD #: 6

REGIONAL ADMINISTRATIVE REMEDY APPEAL
Part B - Response

Date Filed: July 25, 2019 Remedy ID No.: 986622-R1

You appeal the Discipline Hearing Officer’s (DHO) decision of June 20, 2019,
for Conduct Disruptive to the Orderly Operation of the Institution (Code 199),

most like Use of Drugs or Narcotics (Code 112). You claim you should have been
charged with Possession of Tobacco (Code 331) and the DHO’s decision was based
on insufficient evidence. You claim the incident report was fabricated, as

a medical staff member saw you and your eyes were affected by your medication.
Additionally, a psychology staff member did not have a conversation with you.
You allege you were the victim of retaliation by the reporting officer, and
claim the incident report was fabricated. You claim his motive is based on
your previous complaint for the Prison Rape Elimination Act (PREA). You
esequest the incident report be expunged.

Program Statement 5270.09, Inmate Discipline Program, provides the DHO shall
consider all evidence presented at the hearing. The decision of the DHO shall
be based on at least some facts, and if there is conflicting evidence, it must
be based on the greater weight of the evidence. The DHO considered your
statement. The DHO found you committed the prohibited act based on the greater
weight of the evidence, which included the reporting staff member’s depiction
of the incident in Section 11 of the incident report. The DHO also considered
the medical and psychology reviews conducted which did not note any medical
or psychological reason for your behavior. The DHO accurately and adequately
explained to you in Section V of the DHO report the specific evidence relied
on to find you committed the prohibited act.

 

You do not provide, nor do we find, any evidence that the reporting staff member
was arbitrary, or capricious in his reporting of the incident. It was noted
you did not raise this issue at any previous stage of the discipline process.

We find the required disciplinary procedures were substantially followed, the
evidence supports the DHO’s findings, and the sanctions were appropriate for
the offenses.

Your appeal is denied. If you are dissatisfied with this response, you may
appeal to the General Counsel, Federal Bureau of Prisons, 320 First Street,
N.W., Washington, D.C. 20534. Your appeal must be received in the General

Counsel's Office within 30 days from the date of this response.

AUG 29 2018 L

 

 

 

Date

Regional Director
Mid-Atlantic Region
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 7 of 14 PagelD #: 7

BP-]/ Ceshomge.

Administrative Remedy No. 986622-Al
Part B - Response

You appeal the June 20, 2019, Discipline Hearing Officer’s (DHO)
decision regarding incident report #3251036, wherein you were found
to have committed the prohibited act of Disruptive Conduct-Greatest,
Code 199, most like Use of Drugs and/or Alcohol, Code 112. It is
your contention you were smoking tobacco and your drug test was
negative. You further allege the incident report was fabricated in
xetaliation for you filing a Prison Rape Elimination Act (PREA)
complaint against a staff member. For relief, you request the
incident report to be expunged.

Our review of the disciplinary proceedings indicates compliance with
Program Statement 5270.09, Inmate Discipline Program, and we concur
with the response provided by the Regional Director. The DHO’s
decision was based upon the evidence detailed in Section V of the
DHO report. Although your drug test was negative, it was explained
the chemical composition of some forms of illicit drugs cannot be
detected using the methods available to the Bureau of Prisons. Also,
your behavior at the time of the incident was personally observed
by medical and psychology staff. It was determined your actions
supported the conclusion that you were under the influence of an
unknown illicit substance. We find the determination of the DHO is
reasonable and supported by the evidence. Your Due Process rights
were upheld during the discipline process. The sanctions imposed
were commensurate to the severity level of the offense committed and
in compliance with policy.

 

As indicated in the lower response in this Administrative Remedy
cycle, you provided nor did we find any evidence to substantiate your
allegation that the incident report was fabricated or written in
retaliation for the filing of a PREA complaint.

Accordingly, your appeal is denied.

& Us . Sige
WAG AA Ak
Date Tan Connors, Administrator -
National Inmate Appeals gt

 

 
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 8 of 14 PagelD #: 8

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

 

 

 

 

E. Did you exhaust available administrative remedies?
MN Yes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

Efile a Bf-lo ¢ $P-l/  Apfea/ Bord
Ate ACpiéA hele ate. both _ es fmsses,

 

 

 

G. Ifyou are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

L. Parties to previous lawsuit:

 

United States District Court i2 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 9of14 PagelD #: 9

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3, Grounds for dismissal: O frivolous © malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1: Pras found Guilt Y OF a /00 Series Zwonguf

Chort pace ow  achunfhrows pot Facts whith

iS4 Wolt/ow al Why corlsti fulignal ey nt as States

(~ Pott oe. (3d) “oF Phe Const ntibaa/ pehts of
LUSESLS

Supporting Facts: C.O Blosser bons  PRsen% Dot ey wy
7

United States District Court [3 Northern District of West Vireinia-2013

 
 

  

Case t:720-tv-60228

All my Protect luns cemFPrscated Ans Searched , ry cell LEAS arched

 

 

 

 

 

 

No Sy Ni ee Foowud » “OAct d fsa) OF The Cowstettronn Cog oF Presses Simtes sta F have
th& hurd er ak Proof te Prave any yralatians OF Erahemcred acts,

“Tr fas sed Twe Aug) TESS nt

 

ed ntti Ste

 

morgan Tt foun EC L _ikws Owe at a lots Awe Nea Seg 5 YRC Few wd, How Caw vi be _feovwd

 

 

Gu ty Y Tau the abSeace of Such thyesne(s bE Fed ine F Plecé 4

    

 

section! te T. [ Fetoiuction 9 of phe com Stbvh enn C4 ok MCisenet s Et Ssintes phe due Press Must be oP

© id at oh Lime es . Twas Mere Qivens an ad mis fa he'ye Sefepti'on er dar 3 hater
yy é CAEL DUAL Cw yp
TNive yiigation + ine. jucidemt (3 fe felt was i to me F ve. be U5 aftee p72 Sulfe

Posse) frcrdeat A
ANE fel

oeifered pve § 99 fe’ st

GO he he a APte ae suflesecd_ 2 i iam Ll ¢ fois ~SILES SlabF Perel ay yous. “fos

9. ve me S hep a Porm Stu tens xe

Rive ME

Udead Can! Wes fy Afeeal oC AN FNC ESE Lt Tere « _StaPE Rede
mee TAI CL Pf

  

Frets Unde ar

   

    
    

 

. - A, 4 ' , — 2,
een Precedetes ung Stated by felfey pay The paemate hand betes Freiwe Sag
Fol! C cw there pher bes : LE lca OO LN Le AAG

 

Poy. sles Fo a Pel saua | e ira hy i Han Ae Sart! byte sds WAS ad oe ae ty le fed
Areal 3 S7a fF Never Checks Ley Phred 1 PCee Sure ECM re: ate eo

fey rae, ether thaw Te. Oi woh vfs

  

eet ~ fu f Se Aol pevel Ship ed
ijgith imme ia Mp YES fe Check fet pen lates pe oF De PIS, et al L was Taking bevfan Sm atthe
xe the pases? ° :

 

   
    

hve Med The suis KE Fe ds can Cauge fizz eee _, Pow! ess

t net Pusyed 4 Db. ot el Coane Le: ad | Tt [6 the ae tel fe eG hk. be Sfgats are

 

. ae yo — ( _ .
> foe at feet Ps ‘ ehimy co uPoses. WtAKESS Sere CR or ch. .
a rscple Feces Weel pets So) pee cry or ef oenge.
fend aches touke Pacersny, prennity (islets, fect
| . Moos
, ; - we pets OMe .. 1 “ . le 1G, VANS by thet oop
. bole’ ot" yw sb F he 4) Loe fyew’ hised Pre oor’ Ihe Vel bad head ACNE. or Zi eys \! AS 2 by eu er
Ch we CVE sc! fp lo [pete Ties baalce a ef ee lig | Mezyer fs 22h Hour pont te LEK Slhealy TF
AN Hie ht pL

  

 

 

 

have been Sx oF tt me ot lye ! A) Ne Saat ae aCe Prat bi be. va C Pe. ae “. a Aged Me cine 2 ries, eK Parcs ed
y¥ Go hoe fks a .
pu howe Deswen (= C sean ~ ” v f wt . a ee
th - xy wellas vy sf lak f Re Pe Sins fri€ age Ne Stal f Lh al The’ © pthewd e ie
SA a "

4 yo . Dyes
E vith a [met dent felt but chess Wet foo did oboe te PYG a
(escat Wi Ie ———

le pale joe they Fe PLE T tars
arhe the Extreme 1s Tice t (hy s Sica [. ECV deck , The wen ia
je : a

     

pee te fay trininf| Pity ate ae a PE OMe
bas Fs Fon sua fy Cows Andobss ALAIN ok staFF o. My Const fu tee “eu Pi Yh Ray bo 2 OME
od of Fol ndsu. eo .
: 4 es fache ° Mou Gam LF ns
Stated Section Fwd Aw§ Fel Fweredvetlen we le lntehe My Stal Kefreseudtive

  

Hate, wea bye it thie... Ae

 

 

 

 

 

4 : . Noe Mens LO a (oor
4 ytd | be gn Vie states » phe \\ fe Pure eh terns, bet Mea VIDOE MM fee ob fo ued
w
Alle ny UE jorty Sie tests Ces Jatala fe cand fe fos a Gil ile of
* . “ : : , — 7
t wi Rha ye i Fef  Veur toe Ap en (Hela eng de TOS Mother,

 

 

 

_ rreee fe li i ;
ee ene . nome cement Rm eee nga penne agi ee

Richard sve Prot SR 4 7309-074
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 11o0f14 PagelD #: 11

Attachment A

hie Proceedrvas £ Fassel Jf viiralysis af

FF tly pf? 4S0) ext atk ala& Bor (nas SAY
ee poly ea) 0 Mest bilefy a Katledl Arve

CLAIM2: £ haga a iedica/ emergeale, Awd was
avi No Tfeatttof £hias  - ofa
“Apa Hatt jh ~heldjng CCY on the.

 

 

 

 

 

fleet, Drake faye Shas |
Supporting Facts: C,0 ble SSer_ iLvas My Staff
bresesht) Ve Dieting a eb rewk 29S

 

 

 

 

CLAIM 3: Were, ate we _camen's Whe hal Fa C0
calle, fer back vf Chm-4q ap srrafe was
Un lesfasive why basw+ a “haml he/d
bre vga te Shou, what tumg halPeniing

 

Supporting Facts: who Mas the Mest fo [ eS Hee
unl Q Wibeo Fg vibeo bwsv/d héjed
Phe (40S bf woold Of bee iO
Ae @widensce. bot Whey a vileco“hefX
me. ry Dia fPents as (Fit bowst Ctisf £

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court 14 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 12 of 14 PagelD #: 12

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe Beery and SPECIFICALLY how you have been injured and the
exact nature of yours joe es.

 

 

 

LE hae Lt 900k Daze5 because oF TAiS Ansel
hare. seni Sapchoss’ ToL Sheah of Neyer bo)
(bord Guilty oF s QL fecesve MWe Wed ca/

attention whew j¢s clear DLpreceled pe
TT wad Vn) ) Nes Ponisi ve. Ara ba eflly Prethir4
Ich ate sile offer fem Ny sue oF

VIL RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.

Lualt Wy 9seA Daf reinspted phe. Tucsleu
Cotvrged * [tem V4 fecoltA And? 4 se(enes
for “whe Sansctgels Eve Served

the regi i ok Stoel? hoe foia f= emtigency

FT veld te Deen) haimed ve /e Negl’genice

 

 

United States District Court I5 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 13 of 14 PagelD #: 13

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Botwer LSCT on 9 / WA ao O

(Location) (Date)

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
Case 1:20-cv-00228-TSK Document1 Filed 09/21/20 Page 14 of 14 PagelID #: 14

Attachment E

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Richa Prof dm

 

Your full name
lh’ 2oc 226
Vv. Civil Action No.-3#xo-GV Tf 7
fer [totgan pourt
widen Gomer.
Medical Staff

 

Enter above the full name of defendant(s) in this action
Certificate of Service
I, Ri thal iz i wtt- (your name here), appearing pro se, hereby certify
that I have served the foregoing Bivens action 423 VS 3g8 (am\title of
document being sent) upon the defendant(s) by depositing true copies of the same in the

United States mail, postage prepaid, upon the following counsel of record for the

defendant(s) on 9 / D/, QO (insert date here):

 

(List name and address of counsel for defendant(s))

(fon your name)

 

United States District Court 25 Northern District of West Virginia-2013
